Citation Nr: 0522803	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  01-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left arm and shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.

The appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in relevant part, denied the veteran's claim for 
service connection for a left arm and shoulder disorder.

The Board issued a decision in March 2004 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In June 2005, the Court issued an order vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).

So to comply with the directives of the JMR, the Board, in 
turn, is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The record shows the veteran sustained a combat-related shell 
fragment wound to his left arm, and that he currently has 
degenerative disease (arthritis) in his left shoulder.  At 
the most recent VA orthopedic examination in July 2003, 
the physician pointed out that the veteran was not currently 
complaining of a left shoulder disability, so it was 
difficult to relate any type of disability to a left shoulder 
injury during service.  However, the examiner ordered 
radiographs of the veteran's left shoulder.  The JMR points 
out there is no indication from the record that the X-rays 
ordered by that examiner were obtained, evaluated or 
associated with the claims file.

The JMR states that a medical nexus opinion must be obtained 
to determine whether the veteran's degenerative disease of 
the left shoulder is related to his military service.  In 
directing a remand, the JMR states the Board breached its 
duty to assist by failing to provide the veteran an 
examination for this medical nexus opinion, in view of 
evidence indicating current left shoulder arthritis, 
as well as evidence in the form of his assertions associating 
the current disability with his military service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the report of the X-ray of the 
veteran's left shoulder that was ordered 
by the July 2003 VA orthopedic examiner.  
After the report is obtained, associate 
it with the claims file.

2.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not (i.e., 50 
percent or greater probability) that the 
arthritis in his left shoulder initially 
manifested during service, or to a 
compensable degree within the first year 
after service, or is otherwise 
attributable to service - including as a 
residual of a shell fragment wound?  
Please note the italicized legal standard 
of proof in formulating a response.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
discuss the reasons.



To facilitate the opinion, the claims 
folder and a copy of this REMAND must be 
made available for the examiner's review 
of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.

3.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

